DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received March 22, 2021.  Claims 1, 3-8, and 11 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand (US 2011/0117628) in view of Tan (Tan et al. (2009) Journal of Biomedicine and Biotechnology, Article ID 574398, 10 pages).
Hillebrand teaches a method for isolating “so-called free or naked” nucleic acids from a urine, serum, or plasma sample (see [0047], [0064], [0065], and Exemplary Embodiment 2), comprising (a) adding an aqueous alginate solution to the sample ([0078], [0033], [0049], [0055], [0057], [0071], [0088], and claim 1), wherein the aqueous alginate solution comprises a salt of a polyuronic acid ([0026] and claim 1), (b) adding a substance to the sample that induces gel formation to form a gel fragment or pellet ([0034], [0050] and claim 1), wherein the substance is 1M calcium chloride solution of 1% hydrochloric acid solution ([0050], [0078], and claim 6), (c) mixing and incubating the sample ([0078], [0035], [0042], [0051], [0059], [0071], [0088]), (d) centrifuging the sample and removing of the supernatant ([0079], [0036], [0052], [0055], [0060], [0072]), (e) dissolving the pellet or gel fragment ([0037], [0040], [0042], [0044], [0045], [0046], [0053], [0054], [0055], [0061], [0074], and claim 10), wherein the pellet or gel fragment is dissolved by resuspension with a chelating agent ([0044] and claim 11) or a chaotropic salt solution ([0045], [0046], [0054], [0080], [0090], and claim 11), followed by (f) isolation of an nucleic acids such as RNA or DNA (see [0081]-[0085], [0037], [0040], [0042], [0045], [0044], [0054], [0064], [0065], claim 2, and claim 3).
Regarding the recitation that the RNA that is isolated in step (g) is from “microvesicles” as recited in steps (d) and (e), it is noted that Hillebrand does not explicitly state that the method results in the enrichment of microvesicles or that the “so-called free or naked nucleic acids” are “contained in said microvesicles”. However, the specification teaches “Of particular interest is here the investigation of miRNA and/or mRNA enclosed in exosomes because these nucleic acids by means of exosomes are transported from tumor cells in recipient cells and seem to be of vital importance for tumor growth. As important initial samples, for example, body fluids such as blood 

	Regarding claim 1 steps (f) and (g), Hillebrand teaches that the method results in the isolation of nucleic acids such as RNA or DNA (see [0081]-[0085], [0037], [0040], [0042], [0045], [0044], [0054], [0064], [0065], claim 2, and claim 3), and therefore teaches the presence of DNA and RNA in the isolated nucleic acid sample.
	However, Hillebrand does not explicitly teach the removal of DNA from the sample prior to isolation of RNA.
Tan teaches the use of guanidinium thiocyanate-phenol-chloroform extraction in which RNA is separated from DNA after extraction with acidic solution consisting of guanidinium thiocyanate, sodium acetate, phenol, and chloroform (see page 3, column 1, paragraph 3). Hillebrand further teaches that in the acidic conditions, total RNA will remain in the upper aqueous phase of the whole mixture, while DNA and proteins remain in the interphase or lower organic phase. Recovery of total RNA is then done by precipitation with isopropanol (see page 3, column 1, paragraph 3), and therefore teaches the removal of DNA from RNA followed by isolation of the RNA.
It would have been obvious to one of ordinary skill in the art to have removed the DNA from the RNA in the isolated nucleic acid sample of Hillebrand according to the technique described by 

Regarding claim 3, Hillebrand teaches wherein an alginate is used as the salt of the polyuronic acid ([0026]).

Regarding claim 4, Hillebrand teaches wherein an acid and/or a solution containing calcium ions are used as a substance which induces gel formation and/or pellet formation of the polyuronic acid ([0030], [0034], [0038], [0044], [0050], [0078], and claim 6).

Regarding claim 5, Hillebrand teaches wherein the solution that induces gel formation is 1 molar calcium chloride ([0050] and claim 7).

Regarding claim 6, Hillebrand teaches wherein a 1% hydrochloric acid solution is used ([0050], [0078]).

Regarding claims 7 and 8, Hillebrand teaches using EDTA (i.e. a chelating agent), a guanidinium salt (i.e. a chaotropic salt), or a citrate to dissolve the pellet or gel piece (see [0044]-[0045]).

Regarding claim 11, Hillebrand teaches that the resulting alginate gels can be dissolved very effectively with buffers used for isolation of nucleic acids ([0045]). For example, Hillebrand teaches that guandinium salts (i.e. chaotropic salts) destroy the alginate gels ([0045]). Hillebrand .
Response to Arguments
Applicants argue that “Hillebrand did not discuss the presence of or isolation of RNA such that after removal of object DNA, there would have been no motive to isolate microvesicles comprising RNA” (see remarks on page 4). Applicants similarly argue “As RNA is not inherently isolated by Hillebrand and there is no suggestion of the presence of RNA in the Hillebrand sample, the claimed method is neither anticipated nor rendered obvious” (see remarks on page 6).
Applicants further reiterate argue that “isolation of RNA following the procedure of Hillebrand would be predicated on recognizing that RNA was present in the residual, following DNA removal. It simply would not be obvious to conduct steps to isolate RNA, where there is no recognition of the presence of RNA” (see remarks on page 7, paragraph 1). Applicants argue that “the isolation of biomolecules or viruses (paragraph [0016]) fails to disclose or suggest any step of isolating RNA” (see remarks on page 6).
	These arguments have been fully considered but are not persuasive. Hillebrand explicitly teaches that the method is a “rapid technique for nucleic acid isolation” ([0016]) and further that the method is for “isolating nucleic acids, such as RNA or DNA, from a sample” ([0064]), as set forth in the rejection. Accordingly, the Examiner cannot agree that there is “no recognition of the presence of RNA” because Hillebrand explicitly instructs the user to use the method for the isolation of RNA. Accordingly, Applicant’s argument, which only takes into consideration Hillebrand’s disclosure for the concentration of “biomolecules or viruses” at paragraph [0016], is not persuasive because it does not take into consideration the totality of the teachings of Hillebrand including the isolation of RNA.


	These arguments have been fully considered but are not persuasive. The premise of Applicant’s argument is that isolation of “DNA”, specifically, is the sole “objective” of the method of Hillebrand. However, Applicant’s remarks do not identify any specific disclosure from Hillebrand that supports this assertion. This assertion that DNA is the sole objective of the method of Hillebrand is rebutted by Hillebrand’s disclosure that the object of the invention is to enable the concentration of “biomolecules”, “viruses”, and as a “rapid technique for nucleic acid isolation” (see [0016]), and further that the method is “for isolating nucleic acids, such as RNA or DNA, from a sample” ([0064]). Applicant’s argument is further rebutted by Hillebrand’s disclosure that “the concentration of “naked nucleic acids” and also the concentration of nucleic acids that are not “free”, other biomolecules, such as proteins, enzymes, antibodies or cell receptors of a sample are also concentrated unspecifically by means of the described methods. Just as the nucleic acids, these substances can then be used in ways known to the person skilled in the art for further downstream applications” ([0065]). Hillebrand’s explicit instruction to conduct additional downstream steps on substances that are not DNA specifically rebuts Applicant’s argument that one of ordinary skill in the art would have had no motivation to do anything once DNA has been isolated.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 14, 2021